Filed 8/19/21 Harrison v. Superior Court CA4/1
     OPINION AFTER TRANSFER FROM THE CALIFORNIA SUPREME
                           COURT

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 DAVID SCOTT HARRISON,                                           D077854

           Petitioner,                                           (San Diego County
                                                                 Super. Ct. No. CRN16848)
           v.

 THE SUPERIOR COURT OF
 SAN DIEGO COUNTY,

           Respondent;


 THE PEOPLE,

           Real Party in Interest.


         ORIGINAL PROCEEDINGS in mandate. Harry M. Elias, Judge.
Relief granted.
         Barbara A. Smith, under appointment by the Court of Appeal, for
Petitioner.
      Summer Stephan, District Attorney, Mark A. Amador, Deputy District
Attorney Chief, Linh Lam, Deputy District Attorney Asst. Chief, and
Kimberly M. Roth, Deputy District Attorney, for Real Party in Interest.
                                          I.
                                 INTRODUCTION
      Petitioner David Scott Harrison filed a petition for writ of mandate in
this court in August 2020 seeking a writ of mandate directing the superior
court to grant a motion that he filed pursuant to Penal Code section 1054.9
(section 1054.9) in which he set forth 78 requests for discovery materials in
anticipation of filing a habeas corpus petition. Section 1054.9 governs
postconviction discovery with respect to habeas corpus proceedings and
motions to vacate a judgment where a defendant has been convicted of a
serious felony or a violent felony resulting in a sentence of 15 years or more.
(§ 1054.9, subd. (a).) The statute requires that, upon a showing of good faith
but unsuccessful efforts to obtain discovery materials from trial counsel, a
defendant “be provided reasonable access to any of the materials described in
subdivision (c)” of section 1054.9. Subdivision (c) defines “ ‘discovery
materials’ ” as “materials in the possession of the prosecution and law
enforcement authorities to which the same defendant would have been
entitled at time of trial.” (§ 1054.9, subds. (a), (c).)
      Harrison, who was convicted of murdering his former wife in 1990 and
is currently serving a sentence of more than 25 years to life for that
conviction, filed the section 1054.9 motion seeking postconviction discovery in
May 2020. The trial court denied Harrison’s motion in full without
addressing the individual requests.
      After receiving Harrison’s petition for writ of mandate, this court
initially summarily denied it in September 2020. Harrison then filed a


                                          2
petition for writ of mandate in the Supreme Court. On December 16, 2020,
the Supreme Court granted Harrison’s petition and transferred the matter to
this court “with directions to vacate [our] order denying the petition for writ
of mandate and to issue an alternative writ directing the San Diego County
Superior Court to reconsider petitioner’s motion for post-conviction discovery
under Penal Code section 1054.9 and to grant any requests contained therein
seeking materials to which he is entitled under the statute, or else to show
cause before the Court of Appeal why it has not done so.”
      After the Supreme Court transferred the matter to this court, we
vacated our summary denial order of September 2, 2020, and ordered the
respondent, the San Diego County Superior Court, to reconsider Harrison’s
section 1054.9 motion and grant any requests for materials to which he is
entitled under the statute, or to show cause before our court as to why it has
not done so. We ordered the San Diego County Superior Court to notify our
court within 30 days of the date of our order if it chose to comply with the
first alternative. We did not hear from the Superior Court within 30 days of
our order. We therefore issued an order to show cause (OSC) and specified a
briefing schedule for the return and reply.
      After receiving a return to the OSC from real party in interest, the
People, as well as a reply filed by Harrison’s appointed counsel, we now
consider whether the trial court should be directed to reconsider Harrison’s
motion for postconviction discovery under Penal Code section 1054.9 and to
grant requests for materials to which Harrison is entitled.
      We conclude that a peremptory writ of mandate shall issue, directing
the trial court to vacate the order denying petitioner’s motion for
postconviction discovery under section 1054.9 as to certain of Harrison’s 78
requests for materials, which we identify by number in our discussion


                                       3
section. As we explain, certain of the requests lack sufficient specificity, and
the trial court need not reconsider those requests. However, pursuant to our
peremptory writ of mandate, the trial court is to reconsider the remainder of
the discovery requests, and is to order disclosure of those materials, if any, to
which Harrison demonstrates he is entitled under section 1054.9.
                                       II.
                                BACKGROUND
      Harrison was found guilty of first degree murder for killing his former
wife after a bench trial in March of 1990. The trial court also found true the
allegation that Harrison personally used a knife in the commission of the
crime. The following May, the court sentenced Harrison to a term of 25 years
to life, with a consecutive one-year enhancement for his personal use of a
knife. According to Harrison’s petition, his trial attorney “died not long after
Harrison’s 1990 conviction.”
      Harrison directly appealed from the judgment of conviction. He alleged
insufficiency of the evidence, ineffective assistance of counsel, and prejudicial
pre-indictment delay. This court affirmed the judgment of conviction on
June 30, 1992. (People v. Harrison (June 30, 1992, D012506) [nonpub. opn.].)
      In the intervening years, Harrison has filed six petitions for writ of
habeas corpus based on various grounds, including claims that newly
discovered evidence established his innocence. Four of the petitions were
filed in California state courts and the other two were filed in federal courts.
None of the petitions has been found to have merit. Harrison filed his most
recent petition for writ of habeas corpus in the United States District Court
for the Southern District of California, which denied that petition on April 13,
2020, based on the gatekeeper provision; Harrison had failed to obtain proper




                                        4
authorization from the Court of Appeals to file a successive petition after the
2001 denial of his prior petition on the merits.
      Prior to January 1, 2019, section 1054.9’s provisions applied only to
inmates with sentences of death or life imprisonment without the possibility
of parole. (See Stats. 2002, ch. 1105, § 1, enacting Sen. Bill No. 1391 (2001-
2002 Reg. Sess.) As of January 1, 2019, section 1054.9 was amended to
permit inmates who have been sentenced to 15 years or more for a serious or
violent felony to seek postconviction discovery. Harrison filed a motion in the
San Diego County Superior Court on May 28, 2020, seeking postconviction
discovery pursuant to section 1054.9. Harrison listed 78 requests for
materials. His requests cover a broad range of topics and materials relating
to various persons involved in the investigation of his ex-wife’s murder,
persons involved in the trial, and even persons who were not involved in the

investigation or trial.1 The People filed a written opposition to Harrison’s


1     We provide a random sampling of some of the 78 different discovery
requests that Harrison set forth in his motion, with formatting in the
original, to illustrate the breadth and variety of the requests at issue:
     “1. discovery orders and discovery minute order issued by trial judge
David B. Moon (‘Moon’)[.]”
       “5. personnel files on Larry A. Burns (both state and federal) and
investigative officers, and law enforcement persons, that in any way suggest
the suppression, tampering, creation, fabrication, concealment or alteration
of evidence, or the coercion of persons, suspect, non-suspects, who might have
been expected to testify in any legal proceeding[.]”
      “6. Coroner-Medical Examiner autopsy reports[.]”
      “10. that Harrison was prosecuted for the murder as an ‘expedient[.]”
      “14. of law enforcement efforts to connect Harrison directly in the
suicide of David Johnson[.]”
      “20. of fingerprints collected from the scene of the murder[.]”

                                       5
motion. The trial court issued an order denying Harrison’s motion, in full, on
July 6, 2020. The court did not address the individual requests in its order.
      On August 27, 2020, Harrison filed his petition for writ of mandate in
this court, seeking an order directing the trial court to grant his motion for
postconviction discovery. Among other contentions in his petition, Harrison



      “24. of comparisons conducted between the footprints collected from
the scene of the murder to the footprints of Harrison[.]”
      “26. Bill of Particulars of how exactly the murder was committed[.]”
      “35. that David Johnson could not have committed the murder[.]”
      “39. of including, but not limited to, letters, agreements, questions, test
results, opinions, graphs, and the entire file and records, of the polygraph test
taken by Harrison concerning the murder[.]”
      “43. lists and inventories of evidence collected from the crime scene
that maybe [s]ubjected to DNA testing[.]”
      “44. test results from all DNA testing of evidence collected from the
crime scene, the victim and victim’s clothing[.]”
      “50. of the understanding of every witness that testified for the
prosecution at the murder trial of Harrison, that no criminal charges would
be brought against the witness in exchange for testimony[.]”
      “62. of pre-and post-conviction evidence that is exculpatory to
Harrison, materials within the meaning of Brady v. Maryland, 373 U.S. 83
(1963) and its progeny, any favorable evidence, evidence wither favorable or
material to guilty or punishment[.]”
      “66. of [i]nducements, payments, compensation, considerations, etc.
provided to each witness who testified for the prosecution at the murder trial
against Harrison[.]”
      “68. investigative and interview reports of Dee Dupree[.]”
      “74. of false statements made to law enforcement by Gary Jenkins[.]”
     “78. that would assist Harrison to present a prima facie case for
habeas relief.”

                                        6
asserted that he was unable to contact his trial attorney for assistance in
obtaining his file “due to [trial counsel’s] passing decades ago.” Harrison
stated that he had sought help from the San Diego Innocence Project to try to
obtain some discovery before filing his motion pursuant to section 1054.9.2
As indicated, this court summarily denied the petition, and Harrison filed a
petition for writ of mandate in the Supreme Court. The Supreme Court
granted Harrison’s petition and transferred the matter to this court with
directions to vacate our order denying Harrison’s petition for writ of mandate.
We did so and provided the trial court with the previously-noted options as to
how it should proceed: the court could reconsider Harrison’s section 1054.9
motion and grant any requests for materials to which he is entitled under the
statute, and notify this court of this choice, or show cause before our court as
to why it has not done so. The trial court did not notify this court that it was
choosing the former option. We therefore issued an OSC as to why Harrison’s
petition for writ of mandate should not be granted, and we appointed counsel
to represent Harrison in this writ proceeding.
      The People filed a return to the OSC, and Harrison filed a reply.
                                      III.
                                 DISCUSSION
      Prior to January 1, 2019, section 1054.9 provided a limited statutory
right to postconviction discovery for defendants sentenced to death or to life
in prison without the possibility of parole. (Barnett v. Superior Court (2010)
50 Cal.4th 890, 897 (Barnett); Stats. 2002, ch. 1105, § 1, enacting Sen. Bill
No. 1391 (2001-2002 Reg. Sess.).) As noted, as of January 1, 2019, section
1054.9 was amended to permit additional defendants, including those


2     It is not clear why Harrison believed the California Innocence Project
could assist him in obtaining the records from his case.
                                        7
sentenced to a term of 15 years or more, to seek postconviction discovery.
Section 1054.9 currently provides:
         “(a) In a case in which a defendant is or has ever been
         convicted of a serious felony or a violent felony resulting in
         a sentence of 15 years or more, upon the prosecution of a
         postconviction writ of habeas corpus or a motion to vacate a
         judgment, or in preparation to file that writ or motion, and
         on a showing that good faith efforts to obtain discovery
         materials from trial counsel were made and were
         unsuccessful, the court shall, except as provided in
         subdivision (b) or (d), order that the defendant be provided
         reasonable access to any of the materials described in
         subdivision (c).

         “(b) Notwithstanding subdivision (a), in a case in which a
         sentence other than death or life in prison without the
         possibility of parole is or has ever been imposed, if a court
         has entered a previous order granting discovery pursuant
         to this section, a subsequent order granting discovery
         pursuant to subdivision (a) may be made in the court’s
         discretion. A request for discovery subject to this
         subdivision shall include a statement by the person
         requesting discovery as to whether that person has
         previously been granted an order for discovery pursuant to
         this section.

         “(c) For purposes of this section, ‘discovery materials’
         means materials in the possession of the prosecution and
         law enforcement authorities to which the same defendant
         would have been entitled at time of trial.

         “(d) In response to a writ or motion satisfying the
         conditions in subdivision (a), the court may order that the
         defendant be provided access to physical evidence for the
         purpose of examination, including, but not limited to, any
         physical evidence relating to the investigation, arrest, and
         prosecution of the defendant only upon a showing that
         there is good cause to believe that access to physical
         evidence is reasonably necessary to the defendant’s effort to
         obtain relief. The procedures for obtaining access to

                                       8
         physical evidence for purposes of postconviction DNA
         testing are provided in Section 1405, and this section does
         not provide an alternative means of access to physical
         evidence for those purposes.

         “(e) The actual costs of examination or copying pursuant to
         this section shall be borne or reimbursed by the defendant.

         “(f) This section does not require the retention of any
         discovery materials not otherwise required by law or court
         order.

         “(g) In criminal matters involving a conviction for a serious
         or a violent felony resulting in a sentence of 15 years or
         more, trial counsel shall retain a copy of a former client’s
         files for the term of that client’s imprisonment. An
         electronic copy is sufficient only if every item in the file is
         digitally copied and preserved.

         “(h) As used in this section, a ‘serious felony’ is a conviction
         of a felony enumerated in subdivision (c) of Section 1192.7.

         “(i) As used in this section, a ‘violent felony’ is a conviction
         of a felony enumerated in subdivision (c) of Section 667.5.

         “(j) Subdivision (g) only applies prospectively, commencing
         January 1, 2019.”

      In interpreting section 1054.9, the Supreme Court has clarified that the
statute requires a trial court to order the production of materials that the
defendant can demonstrate fall into one of four categories: “[W]e interpret
section 1054.9 to require the trial court, on a proper showing of a good faith
effort to obtain the materials from trial counsel, to order discovery of specific
materials currently in the possession of the prosecution or law enforcement
authorities involved in the investigation or prosecution of the case that the
defendant can show either (1) the prosecution did provide at time of trial but
have since become lost to the defendant; (2) the prosecution should have

                                         9
provided at time of trial because they came within the scope of a discovery
order the trial court actually issued at that time, a statutory duty to provide
discovery, or the constitutional duty to disclose exculpatory evidence; (3) the
prosecution should have provided at time of trial because the defense
specifically requested them at that time and was entitled to receive them; or
(4) the prosecution had no obligation to provide at time of trial absent a
specific defense request, but to which the defendant would have been entitled
at time of trial had the defendant specifically requested them.” (In re Steele
(2004) 32 Cal.4th 682, 697 (Steele).)
      As Steele makes clear, section 1054.9 is not merely a “ ‘file
reconstruction statute.’ ” (Steele, supra, 32 Cal.4th at p. 693.) However, it
provides for “only limited discovery” and “does not allow ‘free-floating’
discovery asking for virtually anything the prosecution possesses.” (Id. at
p. 695; see Barnett, supra, 50 Cal.4th at p. 899.) The People are under no
obligation to “search for or obtain materials not currently possessed.” (Steele,
at p. 695.)
      Moreover, “[t]he discovery obligation . . . does not extend to all law
enforcement authorities everywhere in the world but . . . only to law
enforcement authorities who were involved in the investigation or
prosecution of the case.” (Steele, supra, 32 Cal.4th at p. 696.) In other words,
Penal Code “[s]ection 1054.9, subdivision (b), should not be read as creating a
broader postconviction discovery right” than was operative at the time of
trial. (Steele, at p. 696.)
A. Harrison has stated a prima facie case that he is seeking the discovery
   as an aid in preparing a petition for habeas corpus

      The People initially contend that Harrison is not entitled to a writ of
mandate from this court because he has not sufficiently demonstrated that he


                                        10
is seeking the discovery to assist in preparing a petition for habeas corpus.
In his motion in the trial court, Harrison asserted that the discovery
materials that he is requesting “are necessary to facilitate the preparation of
a post-conviction writ of habeas corpus; to expose constitutional violations
including, but not limited to, bias by the trial judge against Harrison and in
favor of law enforcement, withholding of material evidence favorable to
Harrison or evidence to impeach witnesses for law enforcement, covert
questioning of Harrison while he was represented by counsel, of Harrison’s
innocence, of admissions by law enforcement to any person that Harrison was
prosecuted as an ‘expedient’ and it was ‘always believed’ Harrison was
innocent of the murder, of contacts with personnel of the California Western
School of Law, California Innocence Project, including but not limited to,
Alissa Bjerkhoel and Daniel DeSaegher in any way related to Harrison or his
case, prosecution, conviction and guilt or innocence, that Harrison hired any
perpetrator(s) of the murder, or that he in any way conspired with any other
person(s) in committing the murder, forensic evidence of Harrison’s innocence
or the guilt of another, law enforcement’s corruption of the defense
investigator, rewards, benefits, promises or inducements made to actual or
potential witnesses for law enforcement, warnings, coercion or threats made
to any actual or potential witnesses for law enforcement or for the defense
either to compel testimony or not to testify . . . to name just a few of the
constitutional issues to be raised in Harrison’ post-conviction writ of habeas
corpus.”
      The People argue that Harrison’s assertion “fail[s] to adequately
establish facts justifying a seventh habeas petition,” and characterize it as
“simply a conclusory statement.” The People argue that Harrison must
“articulate a cogent theory that would entitle [him] to some form of


                                        11
postconviction relief” in order to be entitled to discovery under section 1054.9,
because any petition that he would file at this point would be a successive
habeas petition.
      There is nothing in section 1054.9 that indicates that when a defendant
seeks postconviction discovery in preparation for filing a successive habeas
petition, as opposed to an initial habeas petition, the defendant must make a
particularized showing, beyond that he seeks the discovery in preparation for
a habeas petition. (See Steele, supra, 32 Cal.4th at p. 691 [an otherwise
eligible defendant “is entitled to seek discovery [under section 1054.9] if he or
she is preparing to file the petition,” and not simply at the time of filing a
petition or after a petition has already been filed].) Nor does the statute
suggest that the defendant must demonstrate to the trial court that the
anticipated habeas petition will not be rejected on procedural grounds, such
as that it is a successive petition that merely repeats prior contentions, or
that it is untimely.
      The People also contend that Harrison should be prevented from
obtaining any of the postconviction discovery that he is seeking because he
could have sought that discovery as of January 1, 2019, rather than
January 1, 2020, which is the date on which Harrison incorrectly asserts he
became eligible to request postconviction discovery. The People imply that
because Harrison filed “three of his six habeas petitions after January 1,
2019,” he could have made his request for discovery with respect to those
previous habeas petitions, and his motion is therefore untimely. In Catlin v.
Superior Court (2011) 51 Cal.4th 300, 307 (Catlin) the Supreme Court
rejected the contention that a trial court may deny a section 1054.9 discovery
request as untimely. The Catlin court noted that “the text of section 1054.9
does not contain a timeliness requirement,” and it identified “[a]t least two


                                        12
possible reasons . . . why the Legislature chose not to allow a trial court to
deny as untimely a section 1054.9 postconviction discovery motion.” (Ibid.)
The Catlin court explained: “First, a petitioner who files an untimely habeas
corpus petition may nonetheless be entitled to relief upon a showing ‘that a
fundamental miscarriage of justice occurred as a result of the proceedings
leading to conviction and/or sentence.’ (In re Clark [(1993)] 5 Cal.4th
[750,] 797.) Thus, as long as the habeas corpus petitioner satisfies this test,
an unreasonable delay in seeking section 1054.9 postconviction discovery will
not bar relief. The possibility of such postconviction relief may have
persuaded the Legislature that the consequences of an unreasonably delayed
postconviction discovery motion should be determined as part of a court’s
evaluation of the petitioner’s habeas corpus petition, and that a
postconviction discovery motion (which seeks information that, the defendant
hopes, will show that the defendant is entitled to habeas corpus relief) should
not be denied as untimely. Second, the Legislature may have seen it as a
waste of time and resources to have the motion’s timeliness litigated twice:
once when the discovery motion itself is made, and again when the habeas
corpus petition is adjudicated.” (Catlin, at p. 307.)
      Given the fact that section 1054.9 imposes no timeliness requirement,
we reject the People’s implied suggestion that the trial court need not engage
in particularized consideration of Harrison’s discovery requests on their
merits because Harrison waited too long after becoming eligible to file his
motion and/or because he has filed previous habeas petitions after having
become eligible, without seeking discovery in connection with those
petitions.3 As the Catlin court noted, the trial court may consider the


3     Our rejection of the People’s timeliness argument may raise a concern
about the possibility of a flood of repeated or successive postconviction
                                       13
timeliness of any new habeas petition that Harrison files when that petition
is adjudicated.
      We conclude that neither of the People’s procedural arguments, i.e.,
that Harrison has not sufficiently demonstrated that he is seeking the
discovery in preparation for the filing of a habeas petition or that his
discovery motion under section 1054.9 is untimely, provides a basis for the
trial court to decline to consider each of Harrison’s requests on their merits
and determine whether he has established his entitlement to any of the
requested materials.
B. The trial court may not deny all of Harrison’s requests on the ground that
   some of the requests seek discovery beyond file reconstruction and that
   Harrison has not made a sufficient showing that there is a reasonable
   basis to believe the requested materials actually exist

      The People also argue that the trial court need not consider any of
Harrison’s requests for postconviction discovery because he “failed to show a
reasonable basis to believe the requested materials actually existed, as
required by Barnett v. Superior Court, supra, 50 Cal.4th at p. 899.” The
People assert that in Barnett, “the California Supreme Court held that


discovery requests. The Catlin court considered the concern expressed by the
appellate court majority in that case that “precluding a trial court’s denial of
a postconviction discovery motion as untimely ‘would result in mischief,’
because ‘a defendant could file numerous section 1054.9 motions over a
period of years and the trial court would be without power to deny the
motions on the grounds that he or she had waited too long.’ ” (Catlin, supra,
51 Cal.4th at pp. 307–308.) The Catlin court indicated that “a fear that
petitioners will bombard the courts with successive or repeated discovery
motions . . . is not a reason to deny such motions as untimely,” but left open
the possibility that a trial court could “deny multiple discovery motions as
successive.” (Id. at p. 308.) The postconviction discovery requests at issue in
this case are Harrison’s first attempt to obtain discovery pursuant to section
1054.9. Catlin thus counsels against rejecting his motion as untimely out of
fear that it may not be his last.
                                       14
‘section 1054.9 requires defendants who seek discovery beyond file
reconstruction to show a reasonable basis to believe that other specific
materials actually exist.’ (Barnett, supra, 50 Cal.4th at p. 899.)” According to
the People, Harrison “did not request file reconstruction at all” with respect
to any of his 78 requests for discovery; as a result, they posit, he was required
to show a reasonable basis for his belief that the materials that he requests
actually exist, but did not do so.
      In Barnett, the Supreme Court concluded that “[r]equiring defendants
to show they have reason to believe specific materials actually exist does not
place an onerous burden on them” because they “have access to the trial
record and to the discovery materials the prosecution provided to the defense
before trial,” or they “may obtain those materials either from trial counsel or
through file reconstruction.” A defendant “could use these resources ‘to make
the necessary showing.’ ” (Barnett, supra, 50 Cal.4th at p. 900.) An example
of such a showing would be “ ‘if a witness testifies about a particular report
that the petitioner does not possess, the petitioner would have sufficient
evidence to justify a request for that report under section 1054.9’ ” and a
petitioner could also “ ‘seek access to a report he or she does not possess that
is cross-referenced in a police report possessed by the petitioner,’ ” or, “ ‘if
evidence in the record indicates that a particular witness was interviewed
three times and the petitioner has reports documenting only two interviews,
that petitioner could make the necessary showing, based on the record, that a
third report likely exists.’ ” (Barnett, at p. 900.) The Barnett court
summarized the rule as follows: “[T]o be entitled to receive discovery beyond
merely recovering items that the prosecutor had provided to defense counsel
before trial, defendants must show they have a reasonable basis to believe
that the specific materials they seek actually exist,” and that “a reasonable


                                         15
basis to believe that the prosecution had possessed the materials in the past
would also provide a reasonable basis to believe the prosecution still
possesses the materials.” (Id. at p. 901.)
      The People do not identify which of Harrison’s 78 requests they believe
go beyond a request for file reconstruction. Instead, the People appear to
suggest that none of Harrison’s 78 requests seeks to reconstruct defense
counsel’s file. However, our review of Harrison’s requests demonstrates that
some of the requests appear, at least on their face, to be requests for
materials that would permit Harrison to reconstruct his counsel’s trial file,
or, if they were not in the trial file, they are materials that Harrison would
have a reasonable basis to believe exist. For example, Harrison requests
items such as “Coroner-Medical Examiner autopsy reports,” and discovery
documenting “fingerprints collected from the scene of the murder.” These
requests appear to seek materials that were likely to have been produced to
Harrison’s defense attorney as discovery prior to trial. One could therefore
reasonably expect that such materials would be found in trial counsel’s file,
or, if not, they are nevertheless the type of materials that are likely to exist
and to be in the possession of the prosecution.4 To the extent that the People
have not demonstrated that all of Harrison’s requests seek discovery
materials that go beyond file reconstruction, and because they have not
identified which of the 78 items they believe do not reasonably constitute
requests that seek to reconstruct trial counsel’s file, we reject this ground as



4     We do not point out these two requests to suggest that they are the only
requests that may seek materials that were in the defense files or for which
there appears to be a basis for believing they exist. Rather, we cite these
requests to demonstrate that the People’s contention that none of Harrison’s
requests can be viewed as file reconstruction requests appears to be
inaccurate.
                                        16
a basis for the trial court to deny Harrison’s motion in its entirety, without
consideration of each individual request. On remand, the People may object
to the disclosure of certain materials on the ground that a particular
discovery request seeks materials that go beyond file reconstruction, and that
with respect to those materials, Harrison has failed “to show [he has] reason
to believe [these] specific materials actually exist” (Barnett, supra, 50 Cal.4th
at p. 900). Such objections must be addressed to the particular discovery
request at issue; a blanket objection on this ground is insufficient to support
the denial of Harrison’s motion under section 1054.9.
C.    The trial court need not reconsider requests that are overbroad, vague,
      or that clearly do not pertain to discovery obtainable pursuant to
      section 1054.9

      Finally, we consider the People’s contention that the trial court
properly declined to order disclosure of the materials that Harrison has
requested because his requests fail to identify the materials that he is
seeking with sufficient particularity. Specifically, the People argue that
discovery requests 7–9, 12, 16–19, 27–37, 40–41, 45–54, 56–58, 62–66, and
71–78 “lack[ ] specificity and [a]re overbroad,” and constitute what is, in
effect, a fishing expedition. As the People note, section 1054.9 “does not allow
‘free-floating’ discovery asking for virtually anything the prosecution
possesses.” (Steele, supra, 32 Cal.4th at p. 695.) Rather, the statute,
“provides only for specific discovery and not the proverbial ‘fishing expedition’
for anything that might exist.” (Barnett, supra, 50 Cal.4th at p. 894, italics
added.)
      In response, Harrison’s appointed counsel appears to concede that the
requests that the People identify as being insufficiently specific do indeed
lack specificity and cannot reasonably be addressed; rather than disputing
the lack of specificity of the identified requests, Harrison’s attorney suggests

                                       17
that because the People did not list all 78 requests as lacking sufficient
specificity, the People tacitly acknowledge that the remainder are sufficiently

specific.5 We have reviewed the discovery requests itemized by the People,
and we agree that they are vague and often overbroad; we therefore accept
Harrison’s implied concession that the enumerated requests are insufficiently
specific to require that the People produce materials in response to them. On
remand, the trial court need not reconsider requests 7–9, 12, 16–19, 27–37,
40–41, 45–54, 56–58, 62–66, and 71–78. The trial court shall reconsider
whether Harrison is entitled to obtain discovery materials pursuant to
requests 1–6, 10–11, 13–15, 20–26, 38–39, 42–44, 55, 59–61, and 67–70.6
      In returning this matter to the trial court for further consideration of
this narrowed set of discovery requests, we do not intend to instruct the trial
court as to what kind of discovery order to make. Consistent with the
Supreme Court’s instruction, we merely direct the trial court to reconsider
Harrison’s discovery requests that do not, as a matter of law, lack sufficient
specificity.




5      In Harrison’s Reply to the People’s Return, appointed counsel does not
dispute the lack of specificity of the items identified by the People, but
instead states, “The District Attorney’s list indicates even the prosecutor
could not deny some requests were sufficiently specific, i.e., Items 1-6, 10-11,
13-15, 20-26, 38-39, 42-44, 55, 59-61, and 67-70, which constitute over a third
of the requested items.” The items referenced by Harrison’s attorney are
those items not mentioned by the People as lacking sufficient specificity.

6      We do not intend to suggest that the trial court may not find, upon
further consideration of these requests, that one or more of the remaining
requests are also impermissibly vague or overbroad. We simply require the
trial court to make a particularized finding, as to each request, whether
Harrison has demonstrated his entitlement to the requested discovery
materials under section 1054.9.
                                       18
                                      IV.
                                DISPOSITION
      Let a peremptory writ of mandate issue, directing the Superior Court of
San Diego County to vacate the order denying in full Harrison’s request for
postconviction discovery under section 1054.9. The court is directed to
reconsider Harrison’s discovery requests 1–6, 10–11, 13–15, 20–26, 38–39,
42–44, 55, 59–61, and 67–70, and to order disclosure of those materials to
which Harrison has demonstrated he is entitled pursuant to section 1054.9.
To the extent that the trial court orders disclosure and the parties are unable
to reach an informal agreement on a reimbursement plan for any copying
costs that may be incurred, the trial court is authorized to make an order on
that issue, as well.




                                                          AARON, Acting P. J.

WE CONCUR:



IRION, J.



DO, J.




                                      19